EXHIBIT 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of November 1,
2016, by and between RAIT Financial Trust, a Maryland real estate investment
trust (the “Company”), with a principal office in Philadelphia, Pennsylvania,
and Scott L.N. Davidson (“Executive”).

WHEREAS, Executive has been employed by the Company since April, 2010;

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated as of January 29, 2014 (the “Prior Employment Agreement”);

WHEREAS, the Company and the Executive entered into a Binding Memorandum of
Understanding (the “MOU”) on September 26, 2016 that memorialized the terms
under which Executive will serve as Chief Executive Officer and President of the
Company;

WHEREAS, the Company desires to enter into a new employment agreement with
Executive and employ Executive as Chief Executive Officer and President of the
Company, pursuant to the terms and conditions set forth in this Agreement; and

WHEREAS, Executive desires to be employed by the Company, pursuant to the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties, intending to be legally bound, agree
as follows:

 

Employment

. The Company continues to employ Executive, and Executive hereby accepts such
continued employment and agrees to perform Executive’s duties and
responsibilities in accordance with the terms, conditions and provisions
hereinafter set forth.

Employment Term

. This Agreement shall be effective as of the Second Closing Date (as defined in
that certain Securities and Asset Purchase Agreement, dated September 27, 2016,
by and among the Company, RAIT TRS, LLC, Jupiter Communities, LLC, the RAIT
Selling Stockholders (as defined therein), Independence Realty Trust, Inc. and
Independence Realty Operating Partnership, LP) (the “Effective Date”), and shall
continue until the third anniversary of the Effective Date, unless the Agreement
is terminated sooner in accordance with Section 2 or 3; and shall be effective
for successive three-year periods thereafter in accordance with the terms of
this Agreement (subject to termination as aforesaid), unless either party
notifies the other party of non-renewal in writing at least ninety (90) calendar
days before the expiration of the renewal period. The period commencing on the
Effective Date and ending on the date on which the term of Executive’s
employment under the Agreement shall terminate is hereinafter referred to as the
“Employment Term.”

Position, Duties, and Responsibilities

.  Executive shall serve as the Chief Executive Officer of the Company during
the Employment Term. Executive shall also continue



--------------------------------------------------------------------------------

 

to serve as the President of the Company, subject to the Board’s right to
appoint a different person to serve as President. Executive shall perform all
duties and accept all responsibilities incident to such positions as may be
reasonably assigned to him by the Board of Trustees of the Company (the
“Board”). Executive shall serve as a member of the Board during the Employment
Term, subject to the shareholders’ election of the Executive to the Board.
During the Employment Term, the Company agrees to nominate the Executive for
election to the Board at any meeting of the shareholders of the Company where
the election of the members of the Board is included in the purposes of such
meeting.

Extent of Service

. Executive agrees to use Executive’s best efforts to carry out Executive’s
duties and responsibilities under this Agreement and to devote such business
time, attention and energy thereto as is reasonably necessary to carry out those
duties and responsibilities. The foregoing shall not be construed as preventing
Executive from providing service to, or making investments in, other businesses
or enterprises, provided that there is no conflict with Executive’s ability to
satisfy his obligations to the Company.

Base Salary

. For all of the services rendered by Executive hereunder, the Company shall pay
Executive a base salary (“Base Salary”), at the annual rate of $850,000
beginning as of the Effective Date, payable in installments at such times as the
Company customarily pays its other senior level executives. Executive’s Base
Salary shall be reviewed annually for appropriate increases by the Board
pursuant to the Board’s normal performance review policies for senior level
executives but shall not be decreased.

Bonus

. Executive shall continue to be eligible to receive annual bonuses in such
amounts as the Board may approve in its sole discretion or under the terms of
any annual incentive plan of the Company maintained for other senior level
executives.

Retirement and Welfare Plans and Perquisites

. Executive shall continue to be entitled to participate in all employee
retirement and welfare benefit plans and programs or executive perquisites made
available to the Company’s senior level executives as a group or to its
employees generally, as such retirement and welfare plans or perquisites may be
in effect from time to time and subject to the eligibility requirements of the
plans. Nothing in this Agreement shall prevent the Company from amending or
terminating any retirement, welfare or other employee benefit plans or programs
from time to time as the Company deems appropriate.

Reimbursement of Expenses; Vacation

. Executive shall continue to be provided with reimbursement of reasonable
expenses related to Executive’s employment by the Company on a basis no less
favorable than that which may be authorized from time to time for senior level
executives as a group, and shall be entitled to vacation and sick leave in
accordance with the Company’s vacation, holiday and other pay for time not
worked policies.

Incentive Compensation

. Executive shall continue to be entitled to participate in any short-term and
long-term incentive programs (including without limitation any stock option
plans) established by the Company for its senior level executives generally, at
levels commensurate with the benefits provided to other senior executives and
with adjustments appropriate for his positions as Chief Executive Officer and
President.

2

--------------------------------------------------------------------------------

 

Termination

. Executive’s employment shall terminate upon the occurrence of any of the
following events:

Termination Without Cause; Resignation for Good Reason; Non-Renewal by the
Company

.

(a)The Company may remove Executive at any time without Cause (as defined in
Section 4) from the position in which Executive is employed hereunder upon not
less than sixty (60) days’ prior written notice to Executive. In addition,
Executive may initiate a termination of employment by resigning under this
Section 2.1 for Good Reason (as defined in Section 4). Executive shall give the
Company not less than sixty (60) days’ prior written notice of such resignation.
In addition, the Company may initiate a termination of employment by sending a
notice of non-renewal of this Agreement to the Executive, as described in
Section 1.1.

(b)Upon any removal or resignation described in Section 2.1(a), Executive shall
be entitled to receive only the amount due to Executive under the Company’s then
current severance pay plan for employees, if any. No other payments or benefits
shall be due under this Agreement to Executive, but Executive shall be entitled
to any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

(c)Notwithstanding the provisions of Section 2.1(b), in the event that Executive
executes and does not revoke a written mutual release upon such removal or
resignation, in a form acceptable to the parties and including such terms as are
reasonable and customary (the “Release”), Executive shall be entitled to
receive, in lieu of the payments described in Section 2.1(b), the following:

(i)Executive shall receive a lump sum cash payment equal to two and one quarter
times the sum of (x) Executive’s Base Salary, as in effect immediately prior to
his termination of employment and (y) the average annual cash bonus Executive
received for the three year period immediately prior to his termination of
employment; provided, however, that any payments made pursuant to Section 2(f)
of the MOU shall be excluded from the calculation of Executive’s average annual
cash bonus. Unless the payment is required to be delayed pursuant to Section
19.2, the payment described above shall be made on the sixtieth (60th) day
following Executive’s last day of employment with the Company, provided that
Executive executes the Release during the forty-five (45) day period following
Executive’s last day of employment and the revocation period for the Release has
expired without revocation by Executive before the lapse of such sixty (60) day
period, and provided, further, that if such sixty (60) day period begins in one
calendar year and ends in the next succeeding calendar year, the payment will be
made in the next succeeding calendar year.

(ii)For a period of eighteen (18) months following the date of termination,
Executive shall continue to receive the medical coverage in effect at the date
of his termination (or generally comparable coverage) for himself and,

3

--------------------------------------------------------------------------------

 

where applicable, his spouse and dependents, at the same premium rates as may be
charged from time to time for employees of the Company generally, as if
Executive had continued in employment with the Company during such period. The
COBRA health care continuation coverage period under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”) shall run concurrently
with the foregoing 18-month benefit period.

(iii)Executive shall also receive any other amounts earned, accrued and owing
but not yet paid under Section 1, including a pro rata portion of Executive’s
target annual cash bonus for the fiscal year of his termination (or, in the
absence of a target bonus opportunity for the fiscal year, a pro rata portion of
the average annual cash bonus Executive received for the three year period
immediately prior to his termination of employment; provided, however, that any
payments made pursuant to Section 2(f) of the MOU shall be excluded from the
calculation of Executive’s average annual cash bonus) (the “Cash Bonus”). The
pro rated Cash Bonus shall be determined by multiplying the Cash Bonus by a
fraction, the numerator of which is the number of days during which Executive
was employed by the Company in the fiscal year of his termination and the
denominator of which is three hundred and sixty-five (365). Unless the payment
is required to be delayed pursuant to Section 19.2, the payment described above
shall be made on the sixtieth (60th) day following Executive’s last day of
employment with the Company, provided that Executive executes the Release during
the forty-five (45) day period following Executive’s last day of employment and
the revocation period for the Release has expired without revocation by
Executive.

(iv)  On or before the date on which Executive’s employment with the Company
terminates, the Company shall provide the Release to Executive. If the Release
has not been executed and delivered to the Company within sixty (60) calendar
days following termination of Executive’s employment, the Company will cease to
have any obligations to make any payments or provide any benefits under this
Section 2.1(c).

Voluntary Termination

. Executive may voluntarily terminate his employment for any reason upon sixty
(60) days’ prior written notice or by sending a notice of non-renewal of this
Agreement to the Company, as described in Section 1.1. In any such event, after
the effective date of such termination, except as provided in Section 2.1 with
respect to a resignation for Good Reason, no further payments shall be due under
this Agreement, except that Executive shall be entitled to any benefits accrued
and due in accordance with the terms of any applicable benefit plans and
programs of the Company.

Disability

. The Company may terminate Executive’s employment if Executive has been unable
to perform the material duties of his employment and has been formally
determined to be eligible for disability benefits under the Company’s long-term
disability plan (“Disability”); provided, however, that the Company shall
continue to pay Executive’s Base Salary until the Company acts to terminate
Executive’s employment. Executive agrees, in the event of a dispute under this
Section 2.3 relating to Executive’s Disability, to

4

--------------------------------------------------------------------------------

 

submit to a physical examination by a licensed physician jointly selected by the
Board and Executive. If the Company terminates Executive’s employment for
Disability, Executive shall be entitled to receive the following:

(a)The Company shall pay to Executive any amounts earned, accrued and owing but
not yet paid under Section 1 and a pro rata Cash Bonus for the fiscal year in
which Executive’s Disability occurs. The pro rated Cash Bonus shall be
determined as provided in Section 2.1(c)(iii) and, unless the payment is
required to be delayed pursuant to Section 19.2, shall be paid in a lump sum
cash payment to Executive on the sixtieth (60th) day following Executive’s last
day of employment with the Company on account of Disability.

(b)Executive shall receive any other benefits accrued and earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

Death

. If Executive dies while employed by the Company, the Company shall pay to
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued and owing but not
yet paid under Section 1 and any benefits accrued and earned under the Company’s
benefit plans and programs and (ii) a pro rated Cash Bonus for the fiscal year
in which Executive’s death occurs, which pro rated Cash Bonus shall be
determined as provided in Section 2.1(c)(iii) and, unless the payment is
required to be delayed pursuant to Section 19.2, shall be paid in a lump sum
cash payment on the sixtieth (60th) day following Executive’s death. Otherwise,
the Company shall have no further liability or obligation under this Agreement
to Executive’s executors, legal representatives, administrators, heirs or
assigns or any other person claiming under or through Executive.

Cause

. The Company may terminate Executive’s employment at any time for Cause upon
written notice to Executive, in which event all payments under this Agreement
shall cease, except for Base Salary to the extent already earned. Executive
shall be entitled to any benefits accrued and earned before his termination in
accordance with the terms of any applicable benefit plans and programs of the
Company.

Notice of Termination

. Any termination of Executive’s employment shall be communicated by a written
notice of termination to the other party hereto given in accordance with Section
10. The notice of termination shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) briefly summarize the facts and
circumstances deemed to provide a basis for a termination of employment and the
applicable provision hereof, and (iii) specify the termination date in
accordance with the requirements of this Agreement.

Change of Control

.

Effect of Change of Control

. If a Change of Control occurs and Executive’s employment terminates under the
circumstances described below, the provisions of Section 2.1 shall apply.

Termination Without Cause Upon or After a Change of Control

. Upon or after a Change of Control, the Company (by action of the Board) may
remove Executive at any time without Cause from the position in which Executive
is employed hereunder or Executive

5

--------------------------------------------------------------------------------

 

may initiate termination of employment by resigning under this Section 3 for
Good Reason (as defined in Section 4) (in either case, the Employment Term shall
be deemed to have ended) upon not less than sixty (60) days’ prior written
notice to Executive (or in the case of resignation for Good Reason, Executive
shall give the Company not less than sixty (60) days’ prior written notice of
such resignation). In any such event, the provisions of Section 2.1(b) or (c),
as applicable, shall then apply.

Code Section 280G

.

(a)Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any amount payable to
or other benefit receivable by Executive hereunder, including, without
limitation, any excise tax imposed by Section 4999 of the Code; provided,
however, that any such amount or benefit deemed to be a Parachute Payment (as
defined below) alone or when added to any other amount payable or paid to or
other benefit receivable or received by Executive which is deemed to constitute
a Parachute Payment (whether or not under an existing plan, arrangement or other
agreement), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code, (all such amounts and benefits being hereinafter
called “Total Payments”) shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code but only if, by reason of such reduction, the net after-tax benefit
received by the Executive shall exceed the net after-tax benefit received by the
Executive if no such reduction was made. For purposes of this Section 3.3, “net
after-tax benefit” shall mean (i) the total of all payments and the value of all
benefits which the Executive receives or is then entitled to receive from the
Company that would constitute Parachute Payments, less (ii) the amount of all
federal, state and local income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to the Executive (based on the rate in effect for such
year as set forth in the Code as in effect at the time of the first payment of
the foregoing) and the amount of applicable employment taxes, less (iii) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) above by Section 4999 of the Code. For purposes of this Section
3.3, “Parachute Payment” shall mean a “parachute payment” as defined in Section
280G of the Code.

(b)The foregoing determination shall be made by tax counsel appointed by the
Executive (the “Tax Counsel”). The Tax Counsel shall submit its determination
and detailed supporting calculations to both the Executive and the Company
within fifteen (15) days after receipt of a notice from either the Company or
the Executive that the Executive may receive payments which may be Parachute
Payments. If the Tax Counsel determines that such reduction is required by this
Section 3.3, the Total Payments shall be reduced to the extent necessary so that
no portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, and the Company shall pay such reduced amount to the Executive. The
manner in which the Total Payments are reduced shall be mutually agreed to by
the Company and the Executive and approved by Tax Counsel; provided, however,
that if the Company and the Executive do not agree within fifteen (15) days of
the receipt of the Tax Counsel’s determination, the reduction shall be
accomplished by, first, reducing any lump sum cash payments included in the

6

--------------------------------------------------------------------------------

 

Total Payments and, if further reductions are necessary, by such other
reductions as shall be recommended by Tax Counsel. If the Tax Counsel determines
that no reduction is necessary under this Section 3.3, it will, at the same time
as it makes such determination, furnish the Executive and the Company an opinion
that the Executive shall not be liable for any excise tax under Section 4999 of
the Code. The Executive and the Company shall each provide the Tax Counsel
access to and copies of any books, records, and documents in the possession of
the Executive or the Company, as the case may be, reasonably requested by the
Tax Counsel, and otherwise cooperate with the Tax Counsel in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 3.3. The fees and expenses of the Tax Counsel for its services in
connection with the determinations and calculations contemplated by this Section
3.3 shall be borne by the Company.

Definitions

.

4.1“Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(a)Executive shall have been convicted of a felony;

(b)Executive shall have been convicted of fraud, misappropriation or
embezzlement;

(c)Executive intentionally and continually fails substantially to perform his
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least thirty (30) days after a written notice of
demand for such substantial performance, signed by a duly authorized officer of
the Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform; or

(d)Executive breaches Section 5 of this Agreement.

4.2“Good Reason” shall mean:

(a)A reduction in Executive’s annual rate of base salary;

(b)A failure of the Company to make the payments required by Section 1.4 hereof;

(c)A significant adverse alteration in the nature or status of Executive’s
responsibilities (non-election of Executive to the Board, the removal of
Executive from the position of Chief Executive Officer or President or requiring
the Executive to report to any employee of the Company, including an executive
chairman, shall be deemed to be a significant adverse alteration in the nature
or status of Executive’s responsibilities); provided, however, that the
appointment by the Board of a different person to serve as President shall not
be deemed to be such an alteration so long

7

--------------------------------------------------------------------------------

 

as (i) the Executive continues to have his duties assigned to him by the Board
and (ii) except as may be required by law, all executive officers of the Company
shall have their duties assigned to them by the Executive; or

(d)Any other material breach by the Company of this Agreement.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
of at least sixty (60) days but no more than ninety (90) days from the date of
such notice) is given no later than ninety (90) days after the time at which the
event or condition purportedly giving rise to Good Reason first occurs or arises
and (ii) if there exists (without regard to this clause (ii)) an event or
condition that constitutes Good Reason, the Company shall have thirty (30) days
from the date notice of such a termination is given to cure such event or
condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder.

4.3“Change of Control” shall mean the occurrence of any of the following:

(a)The acquisition of the beneficial ownership, as defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of twenty-five percent
(25%) or more of the Company’s voting securities or all or substantially all of
the assets of the Company by a single person or entity or group of affiliated
persons or entities other than by a Related Entity (as defined below); provided,
however, that, if such acquisition is approved by the Board and, if after such
acquisition, at least two-thirds of the trustees comprising the Board
immediately prior to such acquisition continue to serve in such capacity and the
Company’s chief executive officer immediately prior to such acquisition
continues as the chief executive officer after such acquisition, no Change of
Control shall be deemed to have occurred; or

(b)The merger, consolidation or combination of the Company with an unaffiliated
entity, other than a Related Entity (as defined below) in which the trustees of
the Company, as applicable immediately prior to such merger, consolidation or
combination, constitute less than a majority of the board of trustees of the
surviving, new or combined entity, unless one-half of the board of trustees of
the surviving, new or combined entity, were trustees of the Company immediately
prior to such transaction and the Company’s chief executive officer immediately
prior to such transaction continues as the chief executive officer of the
surviving, new or combined entity; or

(c)During any period of two consecutive calendar years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least two-thirds thereof, unless the election or nomination for the election
by the Company’s stockholders of each new trustee was approved by a vote of at
least two-thirds of the trustees then still in office who were trustees at the
beginning of the period; or

(d)The transfer of all or substantially all of the Company’s assets or all or
substantially all of the assets of its primary subsidiaries to an unaffiliated
entity, other than to a Related Entity (as defined below).

8

--------------------------------------------------------------------------------

 

For purposes of the definition of “Change of Control” as set forth herein, the
term “Related Entity” shall mean an entity that is an “affiliate” of the
Executive or any member of the Executive’s immediate family, as determined in
accordance with Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

Non-Competition, Non-Solicitation, Intellectual Property and Confidentiality

. Executive understands and acknowledges that, during and solely as a result of
his employment by the Company, Executive will receive and have access to special
information with respect to the operation of the Company’s business and other
related matters, and access to confidential information and business and
professional contacts. Executive acknowledges and recognizes the highly
competitive nature of the business of the Company and hereby agrees to abide by
the terms of the non-competition, non-solicitation, intellectual property and
confidentiality provisions of this Agreement. Executive agrees and acknowledges
that his employment is full, adequate and sufficient consideration for the
restrictions and obligations set forth in those provisions.

Non-Competition and Non-Solicitation

. In consideration of the Company’s entering into this Agreement, Executive
agrees that during the Employment Term and, with respect to Section 5.1(a), for
a period of eight (8) months after the termination of the Employment Term and,
with respect to Section 5.1(b) and (c), for a period of twelve (12) months after
the termination of the Employment Term, without regard to its termination for
any reason which does not constitute a breach of this Agreement by the Company
or a resignation for Good Reason by the Executive, Executive shall not, unless
acting pursuant hereto or with the prior written consent of the Board:

(a)directly or indirectly, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit Executive’s name
to be used in connection with any Competing Business (defined below) within any
state in which the Company currently engages in any substantial business
activity or any state in which the Company engaged in any substantial business
activity during the thirty-six (36) month period preceding the date the
Executive’s employment terminates; provided, however, that notwithstanding the
foregoing, this provision shall not be construed to prohibit the passive
ownership by Executive of not more than five percent (5%) of the capital stock
of any corporation which is engaged in any Competing Business having a class of
securities registered pursuant to the Exchange Act; or  

(b)solicit or divert to any Competing Business any individual or entity which is
an active or prospective customer of Company or was such an active or
prospective customer at any time during the preceding twelve (12) months; or

(c)employ, attempt to employ, solicit or assist any Competing Business in
employing any employee of the Company whether as an employee or consultant.

9

--------------------------------------------------------------------------------

 

The term “Competing Business” shall mean: any entity or enterprise actively
engaged in any business the Company is actively engaged in (or is expected to be
actively engaged in within twelve (12) months) at the time of termination.

Executive owns an apartment in New York City that he currently leases and
ultimately will sell or exchange for another property, and is a trustee of a
family trust that owns office buildings and parking lots (collectively, the
“Family Property”). Notwithstanding the provisions of Section 5.1(a), the
Company understands that Executive, in his personal capacity, with respect to
the apartment, and in his capacity as a trustee in connection with the Family
Property, may engage in purchase, sale, lease, exchange and financing
transactions (other than (i) lending to third parties secured by either real
estate or ownership interests in real estate or (ii) securitizations of real
estate). Such transactions shall be permitted and shall not be deemed to be
competitive, so long as such permitted transactions do not conflict with or in
any way relate to or benefit from any transactions or activities involving the
Company that were completed in the previous year or are pending or contemplated.

In the event that the provisions of this Section 5.1 should ever be adjudicated
to exceed the time, geographic, product or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or other
limitations permitted by applicable law.

Developments

. Executive shall disclose fully, promptly and in writing to the Company any and
all inventions, discoveries, improvements, modifications and other intellectual
property rights, whether patentable or not, which Executive has conceived, made
or developed, solely or jointly with others, while employed by the Company and
which (i) relate to the business, work or activities of the Company or (ii)
result from or are suggested by the carrying out of Executive’s duties hereunder
or from or by any information that Executive may receive as an employee of the
Company. Executive hereby assigns, transfers and conveys to the Company all of
Executive’s right, title and interest in and to any and all such inventions,
discoveries, improvements, modifications and other intellectual property rights
and agrees to take all such actions as may be requested by the Company at any
time and with respect to any such invention, discovery, improvement,
modification or other intellectual property rights to confirm or evidence such
assignment, transfer and conveyance. Furthermore, at any time and from time to
time, upon the request of the Company, Executive shall execute and deliver to
the Company, any and all instruments, documents and papers, give evidence and do
any and all other acts that, in the opinion of counsel for the Company, are or
may be necessary or desirable to document such assignment, transfer and
conveyance or to enable the Company to file and prosecute applications for and
to acquire, maintain and enforce any and all patents, trademark registrations or
copyrights under United States or foreign law with respect to any such
inventions, discoveries, improvements, modifications or other intellectual
property rights or to obtain any extension, validation, reissue, continuance or
renewal of any such patent, trademark or copyright. The Company shall be
responsible for the preparation of any such instruments, documents and papers
and for the prosecution of any such proceedings and shall reimburse Executive
for all reasonable expenses incurred by Executive in compliance with the
provisions of this Section 5.2.

Confidentiality

.

10

--------------------------------------------------------------------------------

 

(a)Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
including, without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company and dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). Executive acknowledges
that such Confidential Information is a valuable and unique asset of the Company
and covenants that, both during and after the Employment Term, Executive will
not disclose any Confidential Information to any person (except as Executive’s
duties as an officer of the Company may require or as required by law or in a
judicial or administrative proceeding) without the prior written authorization
of the Board. The obligation of confidentiality imposed by this Section 5.3
shall not apply to information that becomes generally known to the public
through no act of Executive in breach of this Agreement.

(b)Executive acknowledges that all documents, files and other materials received
from the Company during the Employment Term (with the exception of documents
relating to Executive’s compensation or benefits to which Executive is entitled
following the Employment Term) are for use of Executive solely in discharging
Executive’s duties and responsibilities hereunder and that Executive has no
claim or right to the continued use or possession of such documents, files or
other materials following termination of Executive’s employment by the Company.
Executive agrees that, upon termination of employment, Executive will not retain
any such documents, files or other materials and will promptly return to the
Company any documents, files or other materials in Executive’s possession or
custody.

Equitable Relief

. Executive acknowledges that the restrictions contained in Sections 5.1, 5.2
and 5.3 are, in view of the competitive nature of the business of the Company,
reasonable and necessary to protect the legitimate interests of the Company, and
that any violation of any provision of those Sections will result in irreparable
injury to the Company. Executive also acknowledges that in the event of any such
violation, the Company shall be entitled to preliminary and permanent injunctive
relief, without the necessity of proving actual damages, and to an equitable
accounting of all earnings, profits and other benefits arising from any such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled. Executive agrees that in the
event of any such violation, an action may be commenced for any such preliminary
and permanent injunctive relief and other equitable relief in any federal or
state court of competent jurisdiction sitting in Pennsylvania or in any other
court of competent jurisdiction. Executive hereby waives, to the fullest extent
permitted by law, any objection that Executive may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum. Executive agrees that
effective service of process may be made upon Executive by mail under the notice
provisions contained in Section 10 hereof.

11

--------------------------------------------------------------------------------

 

Non-Exclusivity of Rights

. Nothing in this Agreement shall prevent or limit Executive’s participation in
or rights under any benefit, bonus, incentive or other plan or program provided
by the Company and for which Executive may qualify; provided, however, that if
Executive becomes entitled to and receives the payments provided for in
Section 2.1(c) of this Agreement, Executive hereby waives Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

Survivorship

. The respective rights and obligations of the parties under this Agreement,
including, but not limited to those set forth in Sections 2, 3 and 5, shall
survive any termination of Executive’s employment to the extent necessary to
achieve the intended preservation of such rights and obligations.

Mitigation

. Executive shall not be required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise
and there shall be no offset against amounts due Executive under this Agreement
on account of any remuneration attributable to any subsequent employment that
Executive may obtain.

Arbitration; Expenses

. In the event of any dispute under the provisions of this Agreement, other than
a dispute in which the primary relief sought is an equitable remedy such as an
injunction, the parties shall be required to have the dispute, controversy or
claim settled by arbitration in Philadelphia, Pennsylvania in accordance with
the National Rules for the Resolution of Employment Disputes then in effect of
the American Arbitration Association, before a panel of three arbitrators, two
of whom shall be selected by the Company and Executive, respectively, and the
third of whom shall be selected by the other two arbitrators. Any award entered
by the arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

Notices

. All notices and other communications required or permitted under this
Agreement or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

If to Executive, to:

12

--------------------------------------------------------------------------------

 

Scott L.N. Davidson at his most recent home address set forth in the records of
the Company; or to such other names or addresses as the Company or Executive, as
the case may be, shall designate by notice to each other person entitled to
receive notices in the manner specified in this Section 10.

Contents of Agreement; Amendment

. This Agreement sets forth the entire understanding between the parties hereto
with respect to the subject matter hereof, except as noted in this Section 11,
and cannot be changed, modified, extended or terminated except upon written
amendment approved by the Board and executed on its behalf by a duly authorized
officer and by Executive. This Agreement supersedes the provisions of any
employment or other agreement between Executive and the Company that relate to
any matter that is also the subject of this Agreement, including, but not
limited to, the Prior Employment Agreement, and such provisions in such other
agreements will be null and void, except that Sections 2(e), (f), (g) and (h) of
the MOU continue in full force and effect for so long as necessary to effectuate
their terms. For the avoidance of doubt, Executive specifically acknowledges
that, as of the Effective Date, the Prior Employment Agreement is null, void,
and no longer in effect and that he is not entitled to any of the rights set
forth in the Prior Employment Agreement; provided, however, that this Section 11
is not intended to affect any rights that Executive may have with respect to
compensation for fiscal year 2016.

Assignment

. All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within fifteen (15) days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

Severability

. If any provision of this Agreement or application thereof to anyone or under
any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and shall not invalidate or
render unenforceable such provision or application in any other jurisdiction. If
any provision is held void, invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.

Remedies Cumulative; No Waiver

. No remedy conferred upon a party by this Agreement is intended to be exclusive
of any other remedy, and each and every such remedy shall be cumulative and
shall be in addition to any other remedy given under this Agreement or now or
hereafter existing at law or in equity. No delay or omission by a party in
exercising any right, remedy or power under this Agreement or existing at law or
in equity shall be construed as a waiver thereof, and any such right, remedy or
power may be exercised by such party from time

13

--------------------------------------------------------------------------------

 

to time and as often as may be deemed expedient or necessary by such party in
its sole discretion.

Beneficiaries/References

. Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable under this Agreement following Executive’s death by giving
the Company written notice thereof. In the event of Executive’s death or a
judicial determination of Executive’s incompetence, reference in this Agreement
to Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative.

Headings

. All section headings used in this Agreement are for convenience only.

Withholding

. All payments under this Agreement shall be made subject to applicable tax
withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. Except as
specifically provided otherwise in this Agreement, Executive shall bear all
expense of, and be solely responsible for, all federal, state and local taxes
due with respect to any payment received under this Agreement.

Governing Law

. This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of laws
provisions.

Section 409A

.

Interpretation

. Notwithstanding the other provisions hereof, this Agreement is intended to
comply with the requirements of section 409A of the Code, to the extent
applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A and, if necessary, any such provision shall be deemed amended to
comply with section 409A of the Code and regulations thereunder. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. For purposes of section 409A of the Code, each payment made
under this Agreement shall be treated as a separate payment. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.

Payment Delay

. Notwithstanding any provision to the contrary in this Agreement, if on the
date of the Executive’s termination of employment, the Executive is a “specified
employee” (as such term is defined in section 409A(a)(2)(B)(i) of the Code and
its corresponding regulations) as determined by the Board (or its delegate) in
its sole discretion in accordance with its “specified employee” determination
policy, then all cash severance payments payable to the Executive under this
Agreement that are deemed as deferred compensation subject to the requirements
of section 409A of the Code shall be postponed for a period of six (6) months
following the Executive’s “separation from service” with the Company (or any
successor thereto). The postponed amounts shall be paid to the Executive in a
lump sum on the date that is

14

--------------------------------------------------------------------------------

 

six (6) months and one (1) day following the Executive’s “separation from
service” with the Company (or any successor thereto). If the Executive dies
during such six-month period and prior to payment of the postponed cash amounts
hereunder, the amounts delayed on account of section 409A of the Code shall be
paid to the personal representative of the Executive’s estate on the sixtieth
(60th) day after Executive’s death. If any of the cash payments payable pursuant
to this Agreement are delayed due to the requirements of section 409A of the
Code, there shall be added to such payments interest during the deferral period
at an annualized rate of interest equal to the prime rate as reported in the
Wall Street Journal (or, if unavailable, a comparable source) at the relevant
time.

Reimbursements

. All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

Counterparts

. This Agreement may be executed in two (2) or more counterparts, each of which
will be deemed to be an original of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  This
Agreement, to the extent signed and delivered by means of a facsimile machine or
by other electronic transmission of a manual signature (by portable document
format (.pdf) or other method that enables the recipient to reproduce a copy of
the manual signature), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  Neither party hereto shall raise the use of a facsimile machine or
other electronic transmission to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or other electronic transmission as a defense to the
formation of a contract and each such party forever waives any such defense.

 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

RAIT FINANCIAL TRUST

 

 

By: /s/ Michael J. Malter

Name: Michael J. Malter

Title: Chairman of the Board

 

 

EXECUTIVE

 

 

/s/ Scott L.N. Davidson

Scott L.N. Davidson

 

[Signature Page to Employment Agreement]